Citation Nr: 0805937	
Decision Date: 02/21/08    Archive Date: 03/03/08

DOCKET NO.  07-11 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for bronchial asthma.

4.  Entitlement to service connection for peripheral 
neuropathy of the bilateral lower extremities, claimed as 
secondary to diabetes mellitus.

5.  Entitlement to service connection for peripheral 
neuropathy of the bilateral upper extremities, claimed as 
secondary to diabetes mellitus.

6.  Entitlement to service connection for degenerative 
disorders of the lumbar spine.

 
REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The veteran had active military service from July 1950 to 
February 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision by the 
Newark, New Jersey, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The veteran testified before the undersigned Veterans Law 
Judge (VLJ) in a hearing at the RO in January 2008.  During 
that hearing the undersigned VLJ granted a motion of the 
veteran's representative for advancement of the appeal on the 
Board's docket, pursuant to 38 U.S.C.A. § 7107(a) (West 
2007); 38 C.F.R. § 20.900(c) (2007).  


FINDINGS OF FACT

1.  Competent medical opinion of record states that the 
veteran's diagnosed bilateral sensorineural hearing loss and 
tinnitus are at least as likely as not related to his 
military service.

2.  There is no medical evidence of record showing that the 
veteran's diagnosed bronchial asthma is related to his 
military service. 

3.  The veteran's diagnosed peripheral neuropathy of the 
upper and lower extremities became manifest many years after 
military service.

4.  The veteran is shown to have peripheral diabetic 
neuropathy of the bilateral upper and lower extremities and 
chronic lumbosacral radiculopathy of the lower extremities; 
however, his underlying diabetes mellitus and lumbar spine 
disorders are not service-connected disabilities.

5.  The veteran's degenerative lumbar spine disorders became 
manifest many years after his military service.

6.  There is no medical opinion of record showing that the 
veteran's lumbar spine disorders, diagnosed as degenerative 
joint disease and degenerative disc disease, are related to 
his military service. 


CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the veteran, his 
disability manifested by bilateral hearing loss is due to 
disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 
(West 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.385 (2007).  

2.  By extending the benefit of the doubt to the veteran, his 
disability manifested by bilateral tinnitus is due to disease 
or injury that was incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2007).  

3.  The veteran does not have a current disability manifested 
by bronchial asthma that is due to or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007).  

4.  The veteran does not have a current disability manifested 
by peripheral neuropathy of the bilateral lower extremities 
that is due to or aggravated by military service or by a 
service-connected disability, nor may service connection for 
a chronic disorder be presumed.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309(a), 3.310 (2007).  

5.  The veteran does not have a current disability manifested 
by peripheral neuropathy of the bilateral upper extremities 
that is due to or aggravated by military service or by a 
service-connected disability, nor may service connection for 
a chronic disorder be presumed.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309(a), 3.310 (2007).  

6.  The veteran does not have a current disability manifested 
by degenerative disorders of the lumbar spine that is due to 
or aggravated by military service, nor may service connection 
for a chronic disorder be presumed.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309(a) (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  

In November 2004 the RO sent the veteran a letter advising 
him that to establish entitlement to service connection on 
the merits, the evidence must show a current disability, an 
injury or disability based on military service, and a 
relationship between the claimed disabilities and military 
service.  The veteran had ample opportunity to respond prior 
to the issuance of the February 2005 rating decision on 
appeal.

The Board accordingly finds that the veteran has received 
notice of the elements required to support his claim for 
service connection and has had ample opportunity to respond.  

The November 2004 letter also advised the veteran that VA is 
responsible for getting relevant records held by any Federal 
agency, to include military records, Social Security 
Administration (SSA) records, and records from VA and other 
Government agencies.  The letter also advised the veteran 
that that VA would make reasonable efforts to obtain relevant 
records from non-Federal agencies and entities if authorized 
by the veteran to do so.  

The November 2004 letter specifically advised the veteran, 
"If there is any other evidence or information that you 
think will support your claim, please let us know.  If you 
have any evidence in your possession that pertains to your 
claim, please send it to us."    
  
The Board finds that the RO's letter cited above satisfies 
the statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained that the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant 's possession that pertains to the claim(s).  As 
explained, all four content-of-notice requirements have been 
met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits. In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran before the rating decision.  However, the Board 
finds that any arguable lack of full pre-adjudication notice 
in this appeal has not, in any way, prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, any arguable delay in 
issuing section 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  As indicated, the 
RO has given the veteran notice of what was required to 
substantiate the claim on appeal, and the veteran was 
afforded opportunity to submit such information and/or 
evidence prior to the issuance of the Statement of the Case 
(SOC) in February 2007.  

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
veteran informed the RO of the existence of any evidence-in 
addition to that noted below-that needs to be obtained prior 
to appellate review.  In April 2006 the veteran advised the 
RO that he had no further evidence to submit.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The Court held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim (veteran status, 
existence of a disability, connection between the veteran's 
service and that disability, degree of disability, and 
effective date pertaining to the disability).  

In this appeal, the veteran's status is not at issue, and as 
indicated the RO advised the veteran of the second and third 
Dingess elements (existence of a disability, connection 
between the veteran's service and that disability).  

An RO letter in March 2006 advised the veteran of the fourth 
and fifth Dingess elements (degree of disability, and 
effective date pertaining to the disability.  There is 
accordingly, there is no possibility of prejudice under the 
notice requirements of Dingess in regard to the claim for 
service connection.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's service treatment record and service personnel 
record are on file, as are medical records from those VA and 
non-VA medical providers that the veteran identified as 
having relevant records.  The veteran has not identified, and 
the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having additional 
records that should be obtained before the appeal is 
adjudicated by the Board.  

The veteran was afforded VA medical examinations in November-
December 2004 for the express purpose of determining whether 
his claimed disorders are due to military service.  As the 
issue on appeal is entitlement to service connection, the 
current severity of the claimed disorders is not in 
contention and the passage of several years since that 
examination is not material to the adjudication of the 
appeal.   

The Board accordingly finds no reason to remand for further 
examination.  

The veteran has also been afforded a hearing before the 
Board, at which he presented oral evidence in support of his 
claim.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claims herein decided.  

II.  Analysis

Service connection will be granted for disability that 
results from disease or injury during active military 
service.  38 U.S.C.A. § 1110.  (West 2007);

Service connection may be granted on a direct basis for any 
disease diagnosed after discharge from service when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  (2007)

Establishing direct service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.  

Service connection may also be granted for a disability found 
to be proximately due to, or the result of, a service-
connected disease or injury.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. 
App. 183, 187-89 (1993).  

Generally, when a veteran contends that a service-connected 
disorder has caused or aggravated a secondary disability, 
there must be competent medical evidence of such causation or 
aggravation.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995); 
Jones v. Brown, 7 Vet. App. 134 (1994).  

To prevail on the issue of secondary service causation, the 
record must show: (1) evidence of a current disability; (2) 
evidence of a service-connected disability; and, (3) medical 
nexus evidence establishing a connection between the current 
disability and the service-connected disability.   Wallin, 
supra.

Service connection for bilateral hearing loss and tinnitus

The veteran attributes his hearing loss and tinnitus to 
exposure to engine room noise during his Navy service.  
Service treatment records show only that the veteran's 
hearing at the time of his induction into service and the 
time of his separation from service was 15/15 under the 
"whispered voice" test.   

The veteran asserts that within the year after his discharge 
from service he underwent a hearing test for employment with 
Mobil Oil Company, but failed that hearing test and lost the 
job opportunity.  (The Board notes that ExxonMobil reported 
in July 2005 that records older than 30 years were not kept 
on file and were accordingly not available.)

Service connection may be granted for hearing loss that 
becomes manifest to a compensable degree within one year 
after discharge from service.  38 C.F.R. §§ 3.107, 3.109(a).  
While the veteran reports that hearing loss was manifest to 
some degree within the presumptive period, the evidence does 
not show that such hearing loss was present to a compensable 
degree.  Accordingly, presumptive service connection for 
hearing loss as a chronic disorder is not warranted.

There is no medical documentation of hearing loss prior to 
June 2001, approximately 47 years after the veteran's 
discharge from service.  A 2001 private audiology evaluation 
of that date appears to show bilateral hearing loss, right 
worse than left, although without providing an opinion of 
etiology.

The veteran had a VA audiological evaluation in December 2004 
in which he demonstrated moderately severe-to-profound 
sensorineural hearing loss (SNHL) in the right ear, with 
auditory thresholds greater than 40 decibels at all levels 
and speech recognition score of 76 percent.  He demonstrated 
mild-to-moderate SNHL in the left ear with auditory threshold 
of 40 decibels at 4000 Hertz (lower than 40 decibels at all 
others) and speech recognition score of 94 percent.  The 
audiologist also noted subjective bilateral tinnitus.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or, when the 
auditory thresholds for at least three of those frequencies 
are 26 decibels or greater; or, when speech recognition 
scores using the Maryland CNC test are less than 94 percent.  
38 C.F.R. § 3.385.

Accordingly, the veteran has demonstrated bilateral hearing 
loss to a disabling degree.  

However, a veteran seeking disability benefits must establish 
not only the existence of a disability, but also an 
etiological connection between his military service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

In this case, the record contains conflicting medical 
opinions on the subject of a relationship between the claimed 
hearing loss and tinnitus and the veteran's military service.

The veteran had a VA examination of the ears by a physician 
in December 2004.  The physician performed a clinical 
examination and noted that audiological evaluation had shown 
bilateral SNHL and no localized neurological finding.  The 
physician diagnosed tinnitus by history, no active ear 
disease, and bilateral SNHL more pronounced on the right 
side.  The physician stated an opinion that the veteran's 
tinnitus and SNHL were at least as likely as not due to his 
military service.

Thereafter, the VA audiologist who had performed the 
audiological evaluation in December 2004 reviewed the claims 
file and issued an opinion in February 2005 stating that the 
veteran's hearing loss and tinnitus were not likely due to 
military service, based on positive occupational noise 
exposure and conductive involvement in the right ear.  

The veteran denied any post-military noise exposure, stating 
that while he worked for General Motors and a Steel mill, his 
jobs were in a warehouse and in an office with very low noise 
exposure.

The veteran had an audiological evaluation by private 
physician GAS in June 2005; the evaluation appears to be 
consistent with the VA audiological evaluation, but Dr. GAS 
did not note an opinion regarding etiology.

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  To deny 
a claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  In this case, the evidence regarding a relationship 
between military service and current SNHL and tinnitus is at 
least in equipoise.  Accordingly, the benefit-of-the-doubt 
rule applies.  Gilbert, id; Ortiz v. Principi, 274 F.3d 1361 
(Fed. Cir. 2001).  

The Board accordingly finds that the criteria for service 
connection for bilateral hearing loss and tinnitus are met.

Service connection for bronchial asthma

The veteran asserts that his current respiratory disorder is 
due to smoke inhalation during military service, including 
firefighting drills during basic training and one instance of 
fighting an actual fire at Guantanamo Bay naval station.

The veteran's service treatment records show no indication of 
treatment for smoke inhalation and no abnormality of the 
respiratory system at the time of his separation from 
service.

A VA outpatient pulmonary consult dated in August 2004 shows 
that the veteran was referred for bronchitis, reportedly 
diagnosed in September 2003 (49 years after discharge from 
military service) when the veteran had symptoms of cough, 
fever and questionable pneumonia.  

The veteran had a VA general medical examination in November 
2004 in which inter alia he complained of bronchial asthma, 
reported diagnosed within the past year.  The examiner 
performed a clinical examination and noted his observations.  
The examiner diagnosed bronchial asthma, fairly well 
controlled with medication.

As noted above, a veteran seeking disability benefits must 
establish not only the existence of a disability, but also an 
etiological connection between his military service and the 
disability.  Boyer, 210 F.3d at 1353; D'Amico, 209 F.3d at 
1326; Hibbard, 13 Vet. App. at 548; Collaro, 136 F.3d at 
1308.

In this case, there is no medical opinion of record showing 
that the veteran's bronchial asthma, first documented 49 
years after discharge from service, is due to military 
service.  The Board notes in this regard that the passage of 
many years between discharge from active service and the 
medical documentation of a claimed disability is evidence 
against a claim of service connection.  Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. 
App. 365 (1992).

The Board has carefully considered the veteran's testimony 
that he was exposed to smoke during his military service.  
The veteran is certainly competent to report on his own 
experiences during military service, although the Board is 
not required to accept a veteran's uncorroborated account of 
his active service experiences.    Wood v. Derwinski, 1 Vet. 
App. 190, 192 (1991).

However, even accepting as competent and credible the 
veteran's account of exposure to smoke during military 
service, the veteran has not asserted, and the evidence does 
not show, that he has had any chronic residuals of smoke 
inhalation since his discharge from service, to include 
bronchial asthma.  

Evidence of a present condition is generally not relevant to 
a claim for service connection, absent some competent linkage 
to military service.  Mingo v. Derwinski, 2 Vet. App. 51, 53 
(1992).   Therefore, although the veteran is shown to have 
current bronchial asthma, his claim for service connection 
for that disorder must be denied in the absence of competent 
linkage to military service.

The Board accordingly finds that the criteria for service 
connection for bronchial asthma are not met.

In arriving at this determination the Board has considered 
the benefit-of-the-doubt rule.  In this case the evidence 
preponderates against the claim and the rule is not 
applicable.  Gilbert, 1 Vet. App. at 55; Ortiz, 274 F.3d 
1361.  

Service connection for peripheral neuropathy of the bilateral 
upper and lower extremities

As noted below, the veteran has diabetic peripheral 
neuropathy of the bilateral upper and lower extremities.  
However, he is not service-connected for diabetes mellitus, 
and he withdrew his appeal on the issue of service connection 
for that disorder.
   
The veteran's service treatment records show no indication of 
any neurological disorder of the extremities.

Private medical records from JFK Medical Center include a 
November 2000 history and physical (H&P) examination noting 
cellulitis of the left lower extremity; a December 2000 
consultation noted an impression of peripheral edema; there 
is no indication of neuropathy.  Treatment records from JFK 
Medical Center note chronic disorders including diabetes, 
hypertension, and arteriosclerotic heart disease, but nothing 
in those records shows an impression of any neurological 
disorder, to include peripheral neuropathy, of the upper or 
lower extremities.

The veteran received a VA clinical examination as a new 
patient in July 2004.  He was noted to be diabetic.  He 
denied numbness or paresthesia but was noted to have diabetic 
feet with vacularpathy.  Again there was no indication of 
neuropathy.  

The veteran had a VA examination of the peripheral nerves in 
November 2004.  He complained of intermittent tingling, 
numbness and paresthesias mostly of the lower extremities for 
the past 10 to 12 years (i.e., since approximately 1994).  He 
also complained of painful neuropathic symptoms on both lower 
extremities, burning sensation on both feet, and cramps in 
the bilateral hands, feet and legs for many years.  The 
examiner performed a clinical neurological examination and 
noted observations in detail.  The examiner diagnosed 
peripheral neuropathy of the bilateral upper and lower 
extremities secondary to diabetes mellitus, and also 
diagnosed chronic lumbosacral radiculopathy left more than 
right.  

The veteran also had a VA general medical examination in 
November 2004 in which inter alia he complained of both 
diabetic neuropathy and peripheral vascular disease of the 
lower extremities for the past 10-15 years.  The examiner 
performed a clinical examination and noted his observations.  
The examiner diagnosed both peripheral neuropathy and 
peripheral vascular disease.  The examiner stated an opinion 
that since the peripheral vascular disease was not likely due 
to diabetes, since the veteran had peripheral vascular 
disease much longer.  

The Board notes at this point that the February 2005 rating 
decision on appeal denied service connection for peripheral 
vascular disease, and the veteran did not appeal that issue.  
Accordingly, to the extent that the veteran's symptoms of the 
lower extremities may be due to peripheral vascular disease 
versus peripheral neuropathy, the question of service 
connection for peripheral vascular disease is not before the 
Board.

A disability that is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a); Allen, 7 Vet App. 439.   In 
this case, the veteran's claimed peripheral neuropathy is 
clearly shown by medical opinion to be due to or the result 
of his diabetes mellitus; however, as diabetes mellitus is 
not a service-connected disability, it follows that neither 
direct nor secondary service connection is warranted for the 
resultant neuropathy.

Similarly, some of the veteran's neurological symptoms are 
attributed to lumbar radiculopathy, but since the underlying 
lumbar spine degenerative disorders are not service-connected 
it follows that neither direct nor secondary service 
connection is warranted for the resultant radiculopathy.
 
Organic diseases of the nervous system may be service-
connected if shown to be manifest to a compensable degree 
within one year after discharge from service.  The veteran in 
this case has not asserted, and the evidence does not show, 
that he had peripheral neuropathy to any degree during the 
presumptive period.  Accordingly, service connection for a 
chronic disorder is not warranted.

The Board accordingly finds that the criteria for service 
connection for peripheral neuropathy of the bilateral upper 
and lower extremities are not met.

In arriving at this determination the Board has considered 
the benefit-of-the-doubt rule.  However, in this case the 
evidence preponderates against the claim and the rule is not 
applicable.  Gilbert, 1 Vet. App. at 55; Ortiz, 274 F.3d 
1361.  
 
Service connection for degenerative disorders of the lumbar 
spine

The veteran asserts that his lumbar spine disorder is due to 
two injuries during his naval service: strain from unloading 
a ship at Baffin Island, treated by a medical corpsman with 
homemade traction and pain medication, and trauma from 
falling down a ladder aboard ship during heavy seas.

The veteran's service treatment records show no indication of 
back trauma and no indication of any abnormality of the spine 
at the time of his discharge from service.

The earliest medical evidence of record of a degenerative 
disorder of the lumbar spine disorder is a non-VA magnetic 
resonance imaging (MRI) report dated in February 1996 (forty-
two years after discharge from service) showing degenerative 
change at L5-S1.  A subsequent MRI in August 1999 showed disc 
bulges at T12-L1, L2 through L4, L4-5, and L5-S1; the 
impression was degenerative disc disease and diffuse disc 
bulging with spondylosis causing spinal stenosis.

At a December 2004 VA examination of the spine, the veteran 
reported that he injured his back in service while loading a 
ship and was treated at the time with bed rest and pain 
relievers.  The veteran also reported that he reinjured the 
back in 1957, 1962, and 1968.  The examiner performed a 
detailed clinical examination and diagnosed degenerative disc 
disease and lumbar spinal stenosis; the examiner did not 
provide an opinion regarding etiology.

As noted above, a veteran seeking disability benefits must 
establish not only the existence of a disability, but also an 
etiological connection between his military service and the 
disability.  Boyer, 210 F.3d at 1353; D'Amico, 209 F.3d at 
1326; Hibbard, 13 Vet. App. at 548; Collaro, 136 F.3d at 
1308.

In this case, there is no medical opinion of record showing 
that the veteran's degenerative lumbar spine disorders are 
due to military service.  As noted above, the earliest 
evidence of a lumbar spine disorder of record dates from 42 
years after the veteran's discharge from service, and the 
passage of many years between discharge from active service 
and the medical documentation of a claimed disability is 
evidence against a claim of service connection.  Maxson, 230 
F.3d at 1333; Shaw, 3 Vet. App. 365.

The Board has carefully considered the veteran's testimony 
that he injured his back on two separate instances during his 
military service.  The veteran is certainly competent to 
report on his own experiences during military service, 
although the Board is not required to accept a veteran's 
uncorroborated account of his active service experiences.  
Wood, 1 Vet. App. at 192.

However, even accepting as competent and credible the 
veteran's account of instances of back strain during military 
service, the veteran has not asserted, and the evidence does 
not show, that he has had a chronic back disorder since his 
discharge from service.  In fact, his evidence tends to show 
that he had multiple back injuries after military service, 
and there is no medical opinion of record showing that his 
current degenerative lumbar spine disorders are related to 
his reported but undocumented back strains during service.   

Degenerative arthritis may be service-connected if shown to 
be manifest to a compensable degree within one year after 
discharge from service.  The veteran in this case has not 
asserted, and the evidence does not show, that he had 
degenerative arthritis of the spine during the presumptive 
period.  Accordingly, service connection for a chronic 
disorder is not warranted.

The Board accordingly finds that the criteria for service 
connection for degenerative disorders of the lumbar spine are 
not met.

In arriving at this determination the Board has considered 
the benefit-of-the-doubt rule.  However, in this case the 
evidence preponderates against the claim and the rule is not 
applicable.  Gilbert, 1 Vet. App. at 55; Ortiz, 274 F.3d 
1361.  


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for bilateral tinnitus is granted.

Service connection for bronchial asthma is denied.

Service connection for peripheral neuropathy of the bilateral 
lower extremities is denied.

Service connection for peripheral neuropathy of the bilateral 
upper extremities is denied.

Service connection for degenerative disorders of the lumbar 
spine is denied.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


